UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7069


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGER WAYNE JONES, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:14-cr-00037-JAB-1)


Submitted:   November 25, 2015            Decided:   January 8, 2016


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Wayne Jones, III, Appellant Pro Se.       Kelley Patricia
Kenned Gates, Special Assistant United States Attorney, Timothy
Nicholas Matkins, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Roger Wayne Jones, III, appeals the district court’s order

denying    his    motion       for       a    new     trial    under       Federal       Rule   of

Criminal    Procedure         33       and    his    motion    for     correction         of    the

presentence report.           Finding no error, we affirm.

     A jury convicted Jones of possession of a firearm by a

convicted felon, and the district court sentenced him to 204

months’ imprisonment.                  Jones appealed.           While that appeal was

pending,    Jones    filed         a    motion       for   a   new    trial       based    on    an

affidavit    from    a    prosecution           witness,       Bryan       Sabot.        He    also

filed a motion to correct a perceived error in the presentence

report.      After       we   affirmed          Jones’     conviction            and    sentence,

United States v. Jones, 611 F. App’x 116 (4th Cir. 2015), the

district     court       denied         both     motions.            The     present       appeal

followed.

     We have reviewed the record and conclude that the district

court did not abuse its discretion in denying Jones a new trial.

See United States v. Moore, 709 F.3d 287, 292 (4th Cir. 2013)

(stating standard of review).                        Sabot’s testimony at trial was

inconclusive on the critical issue of whether Jones possessed a

firearm,    and     the    affidavit           does     not    contain       sufficient         new

evidence to suggest that a new trial would probably result in

Jones’    acquittal.          See       id.         Similarly,    to       the    extent      Jones

claims     that   the     Government’s               suppression       of        such    evidence

                                                 2
constituted      a     violation     of    Brady   v.    Maryland,      373 U.S. 83

(1963), he is not entitled to a new trial because the evidence

is not material.           See United States v. Horton, 693 F.3d 463,

470-71 (4th Cir. 2012).             Finally, because Jones did not file his

motion     to    correct      the     presentence       report       before     he    was

sentenced, the district court properly denied that motion as

untimely.       See Fed. R. Crim. P. 32(f)(1), (i)(1)(D).

     Accordingly, we affirm the district court’s judgment.                             We

dispense    with       oral   argument       because         the    facts   and      legal

contentions      are    adequately        presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3